               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JAMES L. ROBINSON,                     )
                                       )
           Plaintiff,                  )
                                       )
     v.                                )      CASE NO. 1:18-CV-439-WKW
                                       )               [WO]
GEICO INSURANCE                        )
COMPANY,                               )
                                       )
           Defendant.                  )

                                   ORDER

     On December 17, 2019, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 7.) Upon an independent

review of the record and upon consideration of the Recommendation, it is

ORDERED that the Recommendation (Doc. # 7) is ADOPTED, and that this case is

DISMISSED with prejudice.

     A separate final judgment will be entered.

     DONE this 28th day of January, 2020.

                                          /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE
